                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 14, 2020
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

FEDERICO JUAREZ,                            §
                                            §
        Petitioner,                         §
VS.                                         § CIVIL ACTION NO. 2:20-CV-24
                                            §
LORIE DAVIS,                                §
                                            §
        Respondent.                         §

                             ORDER TO SHOW CAUSE

      Plaintiff Federico Juarez, a Texas inmate confined at the C.T. Terrell Unit in

Rosharon, Texas, has filed this pro se habeas corpus petition. In a Notice of Deficient

Pleading issued on January 24, 2020, Plaintiff was notified that he must do one of the

following within twenty days: (1) pay the $5.00 filing fee for habeas corpus actions; or

(2) submit a completed application to proceed in forma pauperis (IFP) along with a

certified copy of his inmate trust fund account statement. (D.E. 5). Plaintiff did submit

his inmate trust fund account statement (D.E. 7), but has not complied with the order

otherwise. Plaintiff was warned that failure to comply with the Notice of Deficient

Pleading in a timely manner may result in his case being dismissed for want of

prosecution. (D.E. 5).

      To date, Plaintiff has failed to comply with the Notice of Deficient Pleading and

submit the requested information. Accordingly, Plaintiff is ORDERED to show cause

within TWENTY (20) days of the date of this order why his lawsuit should not be

dismissed for want of prosecution. Failure to comply will result in dismissal of the

1/2
lawsuit. Fed. R. Civ. P. 41. Plaintiff may comply with this show cause order by paying

the filing fee or filing an IFP application and a copy of his inmate trust fund account

statement (or institutional equivalent) for the 6-month period immediately preceding the

filing of the complaint. If Plaintiff fails to comply with this order, this matter will be

referred to the District Court with a recommendation to dismiss Plaintiff’s cause of

action. This is Plaintiff’s final notice of deficiency.


       ORDERED this 14th day of February, 2020.


                                               ___________________________________
                                               Julie K. Hampton
                                               United States Magistrate Judge




2/2
